DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/964287, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 2 recites that the processor is configured to compare a length of the stent to a lesion length. 
Claim 4 recites that the processor is configured to determine a stent apposition based on the comparison of the first dimension of the stent and the second dimension of the vessel and determine the probability of restenosis based on the stent apposition.
Claim 5 recites that the processor is configured to determine whether a lesion of the vessel extends past the stent based on the comparison of the first dimension of the stent and the second dimension of the vessel, and determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent.
Claim 8 recites that the processor is configured to determine a type of the stent based on the IVUS imaging data.
The prior-filed application does not disclose these features. Accordingly, claims 2, 4, and 5 are not entitled to the benefit of the prior-filed application. Claims 2, 4, and 5 are therefore afforded an effective filing date of 9/14/2020, which is the filing date of the instant application. Claims 1, 3, and 6 - 12 are afforded an effective filing date 12/10/2014, which is the filing date of applicant’s provisional application. 

Continuation or Divisional Application Contains New Matter 
Relative to the Prior-Filed Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claim 2 recites that the processor is configured to compare a length of the stent to a lesion length. 
Claim 4 recites that the processor is configured to determine a stent apposition based on the comparison of the first dimension of the stent and the second dimension of the vessel and determine the probability of restenosis based on the stent apposition.
Claim 5 recites that the processor is configured to determine whether a lesion of the vessel extends past the stent based on the comparison of the first dimension of the stent and the second dimension of the vessel, and determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent.
Claim 8 recites that the processor is configured to determine a type of the stent based on the IVUS imaging data.
The prior-filed application does not disclose these features. Claims 2, 4, and 5 thus introduce new matter relative to the prior-filed application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 is objected to because the word “of” should be removed from the last line. 
Claim 3 is objected to because “the second dimension of the stent comprises a vessel diameter” should be amended to recite “the second dimension of the vessel comprises a vessel diameter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2 recites that the processor is configured to compare a length of the stent to a lesion length. 
The specification discloses that this is an assessment made by the clinician (“clinician can assess whether the length L2 of the stent is appropriate to treat the lesion 206, which has the length L1,” [0034], as published) as part of placement of the stent. Moreover, the specification does not disclose any algorithm for how to program a computer to make the comparison or for how such a comparison may be used to determine a probability of restenosis. 
There is insufficient written description of the particular algorithm implemented by the invention of claim 2. See MPEP 2161.01(I).

Claim 4 recites that the processor is configured to determine a stent apposition based on the comparison of the first dimension of the stent and the second dimension of the vessel and determine the probability of restenosis based on the stent apposition.
The specification discloses that this is an assessment made by the clinician (“imaging data allows the clinician to assess appropriate stent apposition,” [0036], as published). Moreover, the specification discloses that the restenosis probability provides the apposition (“estimated restenosis probability value may provide an indication to the clinician that there is appropriate stent apposition against the lesion,” [0042]), rather than disclosing that the apposition provides the restenosis probability. Moreover, the specification does not disclose any algorithm for how to program a computer to determine stent apposition and determine the probability of restenosis based on the stent apposition.
There is insufficient written description of the particular algorithm implemented by the invention of claim 4. See MPEP 2161.01(I).

Claim 5 recites that the processor is configured to determine whether a lesion of the vessel extends past the stent based on the comparison of the first dimension of the stent and the second dimension of the vessel, and determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent.
The specification makes no mention of determining whether a lesion of the vessel extends past the stent. Moreover, the specification does not disclose any algorithm for how to program a computer to determine whether a lesion of the vessel extends past the stent based on the comparison of the first dimension of the stent and the second dimension of the vessel, and determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent.
There is insufficient written description of the particular algorithm implemented by the invention of claim 5. See MPEP 2161.01(I).

Claim 8 recites that the processor is configured to determine a type of the stent based on the IVUS imaging data.
The specification does not discuss determining a type of the stent based on the IVUS imaging data. Moreover, the specification does not disclose any algorithm for how to program a computer to determine a type of the stent based on the IVUS imaging data.
There is insufficient written description of the particular algorithm implemented by the invention of claim 8. See MPEP 2161.01(I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the processor is configured to compare a length of the stent to a lesion length. As discussed in the 112(a) rejections above, the specification does not disclose any algorithm for how to program a computer to make the comparison or for how such a comparison may be used to determine a probability of restenosis. It is therefore unclear how the processor is configured as claimed. 
Claim 4 recites that the processor is configured to determine a stent apposition based on the comparison of the first dimension of the stent and the second dimension of the vessel and determine the probability of restenosis based on the stent apposition. As discussed in the 112(a) rejections above, the specification does not disclose any algorithm for how to program a computer to determine stent apposition and determine the probability of restenosis based on the stent apposition. It is therefore unclear how the processor is configured as claimed.
Claim 5 recites that the processor is configured to determine whether a lesion of the vessel extends past the stent based on the comparison of the first dimension of the stent and the second dimension of the vessel, and determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent. As discussed in the 112(a) rejections above, the specification does not disclose any algorithm for how to program a computer to determine the probability of restenosis based on determining whether the lesion of the vessel extends past the stent. It is therefore unclear how the processor is configured as claimed.
Claim 8 recites that the processor is configured to determine a type of the stent based on the IVUS imaging data. As discussed in the 112(a) rejections above, the specification does not disclose any algorithm for how to program a computer to determine a type of the stent based on the IVUS imaging data. It is therefore unclear how the processor is configured as claimed

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,772,599 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards determining a probability of restenosis based on imaging data obtained from intravascular ultrasound (IVUS) imaging catheter.
Instant claims 1 and 3 are anticipated by reference claim 11.  
Regarding instant claim 2, the reference claims fail to recite that the dimensions comprise a stent length and a lesion length. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the invention of the reference claims to have the dimensions comprise a stent length and a lesion length, in order to use readily observable dimension values to make the determination. 
Regarding instant claim 4, the reference claims fail to recite determining the probability based on the stent apposition. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the invention of the reference claims to include determining the probability based on the stent apposition, in order to increase accuracy of the determination. 
Regarding instant claim 5, the reference claims fail to recite determining the probability based on determining whether the lesion of the vessel extends past the stent. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the invention of the reference claims to include determining the probability determining whether the lesion of the vessel extends past the stent, in order to increase accuracy of the determination. 
Instant claims 6 - 7 and 9 - 10 are suggested by reference claim 13.  
Instant claim 8 is suggested by reference claim 4.  
Instant claim 11 is anticipated by reference claim 14.  
Instant claim 12 is suggested by reference claim 11.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
Independent claim 1 is directed to a system (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of computing dimensions of a stent and a vessel based on intravascular ultrasound (IVUS) imaging data, comparing the dimensions, and determining a probability of restenosis based on the comparison. Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards receiving the IVUS data and outputting the probability. The claim further requires that the steps are performed by a processor. 
With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards receiving the IVUS data and outputting the probability are routines step of data-gathering and output, respectively, that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The additional limitations of the claim directed towards the processor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of the claim directed towards receiving the IVUS data and outputting the probability are routines step of data-gathering and output, respectively, that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The additional limitations of the claim directed towards the processor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claims 2 - 3 recite details of the nature of the dimensions, and are therefore further directed to the judicial exceptions identified in claim 1, rather including any additional elements beyond the judicial exceptions. 
Dependent claims 4 - 7 respectively recite additional determinations of stent apposition, of whether the lesion extends past the stent, stent deployment, and a gap between the stent and vessel. Each of these determinations are directed towards mental processes. Specifically, as drafted, each determination is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. The claims further recite that the processor performs the determinations. The additional limitations directed towards the processor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 8 recites additional determination of tissue type, plaque type or geometry, stent location, or stent type. Each of these determinations are directed towards mental processes. Specifically, as drafted, each determination is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites that the processor performs the determinations. The additional limitations directed towards the processor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 9 - 10 recite additional determination of recommended interventions. Each of these determinations are directed towards mental processes. Specifically, as drafted, each determination is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. The claims further recite that the processor performs the determinations. The claims further recite outputting the recommended interventions. The additional limitations directed towards the processor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The additional limitations directed towards data output are extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 11 recites additional details directed towards determining the probability based on pressure or flow measurements. These limitations are further directed to the judicial exceptions identified in claim 1. The claim further recites receiving the measurements, which is an extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 12 recites that the system comprises the catheter. This limitation is directed towards generic hardware components, and does not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over de Feyter et al. (“Reference Chart Derived from Post–Stent-Implantation Intravascular Ultrasound Predictors of 6-Month Expected Restenosis on Quantitative Coronary Angiography,” CIRCULATION, vol. 100, no. 17, 1999, pp. 1777-1783, of record, hereinafter “de Feyter”) in view of He et al. (US 2011/0263936, of record, hereinafter “He”).
Regarding claim 1, de Feyter shows a system, comprising: 
a processor (automatic contour program, pg. 1779, first full paragraph; Coronary Angiography Analysis System, pg. 1779, section entitled “Quantitative Coronary Angiography”) configured for communication with an intravascular ultrasound (IVUS) imaging catheter (pg. 1778, section entitled “Intravascular Ultrasound”), wherein the processor is configured to: 
receive IVUS imaging data obtained by the IVUS imaging catheter representative of a stent positioned within a vessel of a patient (IVUS measurements to guide stent implantation, pg. 1778, section entitled “Intravascular Ultrasound”); 
compute, based on the IVUS imaging data, a first dimension of the stent (in-stent minimum and mean diameter, in-stent mean and minimum area, stent volume, and stent length,” in-stent IVUS measurements pg. 1779, 2nd full paragraph) and a second dimension of the vessel (lumen measurements, pg. 1778, section entitled “Intravascular Ultrasound”);
compare the first dimension of the stent and the second dimension of the vessel (stent apposition to the vessel wall was reviewed over the entire stented segment, pg. 1778, section entitled “Intravascular Ultrasound”; in-stent IVUS measurements pg. 1779, first three full paragraphs); 
determine a probability of restenosis based on the comparison (expected 6-month restenosis rate, abstract; IVUS predictors of 6-month restenosis, pg. 1777, 1st-3rd paragraphs; Table 6 and associated description; reference chart that predicts the 6-month QCA restenosis rate, pg. 1783, section entitled “Conclusion”). 

de Feyter does not discuss outputting, to a display in communication with the processor, a graphical representation indicating the probability of restenosis.
He discloses predicting and preventing restenosis. He teaches outputting, to a display in communication with a processor, a graphical representation indicating the probability of restenosis (indicator of the likelihood of restenosis is a color or numeric percentage indicator, [0019]; visual indicator of the index of restenosis, [0026]; [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified de Feyter’s invention to include outputting, to a display in communication with a processor, a graphical representation indicating the probability of restenosis, as taught by He, in order to prevent and treat post-intervention restenosis, as suggested by He ([0007]), to thereby reduce the likelihood of severe clinical consequences, as suggested by He ([0003]). 

Regarding claim 2, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. de Feyter further shows the first dimension of the stent comprises a stent length (stent length, abstract), and wherein the second dimension of the vessel comprises a lesion length (“short lesions,” conclusion section of abstract; lesion length, pg. 1780, “Discussion” section). 

Regarding claim 3, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. de Feyter further shows the first dimension of the stent comprises a stent diameter (in-stent minimum and mean diameter, in-stent mean and minimum area, stent volume, and stent length,” in-stent IVUS measurements pg. 1779, 2nd full paragraph), and wherein the second dimension of the vessel comprises a vessel diameter (diameter function of the coronary artery lumen, pg. 1779, second paragraph in section entitled “Quantitative Coronary Angiography”).

Regarding claim 4, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. de Feyter further shows determining a stent apposition based on the comparison and determining the probability based on the stent apposition (stent apposition to the vessel wall was reviewed over the entire stented segment, pg. 1778, section entitled “Intravascular Ultrasound”; in-stent IVUS measurements pg. 1779, first three full paragraphs).

Regarding claim 8, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. de Feyter further shows that the processor is configured to determine, based on the IVUS imaging data, a location of the stent within the vessel (stent apposition to the vessel wall was reviewed over the entire stented segment, pg. 1778, section entitled “Intravascular Ultrasound”; pg. 1778, section entitled “Quantitative IVUS Measurements” describing regions of interest in the individual cross-sectional IVUS images and automated contour detection used for stent measurements). Note that any measurements of dimensions of the stent within the IVUS data necessarily entail determining a location of the stent within the vessel. 

Regarding claim 12, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. de Feyter further shows that the system includes IVUS imaging catheter (pg. 1778, section entitled “Intravascular Ultrasound”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de Feyter and He as applied to claim 1 above, and further in view of Florent (US 2012/0082360).
Regarding claim 5, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above. 
de Feyter fails to show determining whether a lesion of the vessel extends past the stent based on the comparison, and determining the probability of restenosis based on the determining whether the lesion of the vessel extends past the stent.
Florent discloses device sizing support during medical interventions. Florent demonstrates that it is understood in the art the consideration of whether a lesion of a vessel extends past a stent is an important determinant in whether or not restenosis will occur (“determining the correct length of the stent is very important. A too short stent does not cover the full lesion and might injure the plaque at its extremity (edge effect, predisposing to restenosis),” [0004]; “… determines the stent length primarily from the length of lesion (the stent should entirely cover the lesion),” [0005]). 
It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the combined invention of de Feyter and He to include determining whether a lesion of the vessel extends past the stent based on the comparison, and determining the probability of restenosis based on the on the determining whether the lesion of the vessel extends past the stent, in order to accurately predict the probability of restenosis, since consideration of whether a lesion of a vessel extends past a stent is an important determinant in whether or not restenosis will occur as demonstrated by Florent ([0004]; [0005]).  

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over de Feyter and He as applied to claim 1 above, and further in view of Bertrand et al. (“Incidence of stent under-deployment as a cause of in-stent restenosis in long stents.” International Journal of Cardiovascular Imaging 20: 279–284, 2004; of record, hereinafter “Bertrand”). 
Regarding claim 6, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above.
de Feyter fails to show determining a deployment of the stent based on the comparison, and determining the probability based on the deployment of the stent.
Bertrand discloses an analysis of the incidence of stent under-deployment as a cause of in-stent restenosis in long stents. Bertrand teaches determining a deployment of the stent based on a comparison, and determining the probability based on the deployment of the stent (determine the incidence of SU using standard intravascular ultrasound, abstract; incidence of stent under-deployment, pg. 281, bottom par. in right column and Table 2; fig. 1: example of severe stent under-deployment; 20–40% of stents were under-deployed among patients referred for in-stent restenosis … absolute minimum stent cross-sectional area <6.5 mm2 has been associated with an incidence of target lesion revascularization of 16.7%, pg. 283, 2nd par. in left column; restenosis rate of 8% was observed, pg. 283, 3rd par. in left column)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the combined invention of de Feyter and He to include determining a deployment of the stent based on the comparison, and determining the probability based on the deployment of the stent, as taught by Bertrand, in order to facilitate accurate estimation of the patient’s risk of restenosis, since stent under-deployment increases the risk of in-stent restenosis, and among patients presenting with severe angiographic in-stent restenosis, a significant number showed signs of stent under-deployment, as discussed by Bertrand (abstract). 

Regarding claim 7, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above.
de Feyter fails to show identifying, based on the IVUS imaging data, a gap between the stent and the vessel, and determining the probability based on the identifying.
Bertrand discloses an analysis of the incidence of stent under-deployment as a cause of in-stent restenosis in long stents. Bertrand teaches identifying, based on IVUS imaging data, a gap between the stent and the vessel, and determining the probability based on the identifying (determine the incidence of SU using standard intravascular ultrasound, abstract; incidence of stent under-deployment, pg. 281, bottom par. in right column and Table 2; fig. 1: example of severe stent under-deployment; 20–40% of stents were under-deployed among patients referred for in-stent restenosis … absolute minimum stent cross-sectional area <6.5 mm2 has been associated with an incidence of target lesion revascularization of 16.7%, pg. 283, 2nd par. in left column; restenosis rate of 8% was observed, pg. 283, 3rd par. in left column)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the combined invention of de Feyter and He to include identifying, based on the IVUS imaging data, a gap between the stent and the vessel, and determining the probability based on the identifying, as taught by Bertrand, in order to facilitate accurate estimation of the patient’s risk of restenosis, since stent under-deployment increases the risk of in-stent restenosis, and among patients presenting with severe angiographic in-stent restenosis, a significant number showed signs of stent under-deployment, as discussed by Bertrand (abstract). 

Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over de Feyter, and He, as applied to claim 1 above, and further in view of Elbasiony et al. (US 2014/0257087, of record, hereinafter “Elbasiony”). 
Regarding claims 9 - 10, the combined invention of de Feyter, He, and Bertrand discloses the claimed invention substantially as noted above.
de Feyter fails to show determining, based on the probability of restenosis, a recommended intervention for the vessel, and outputting, to the display, a graphical representation indicating the recommended intervention, wherein the recommended intervention includes a higher pressure deployment of the stent and/or an ablation process.
Elbasiony discloses stent visualization and malapposition detection. Elbasiony teaches determining, based on a probability of restenosis, a recommended intervention for a vessel, and outputting, to the display, a graphical representation indicating the recommended intervention, wherein the recommended intervention includes a deployment of the stent (indication of an underinflated stent triggers an alert of other indication on a graphic user interface to prompt a procedure such as removing the stent or re-stenting, [0069] - [0070] and fig. 1C). The recommended deployment is interpreted broadly as being “higher-pressure.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the combined invention of de Feyter and He to include determining, based on the probability of restenosis, a recommended intervention for the vessel, and outputting, to the display, a graphical representation indicating the recommended intervention, wherein the recommended intervention includes a higher pressure deployment of the stent, as taught by Elbasiony, in order to draw the clinician’s attention to corrective procedures necessary to avoid inadequate expansion of the vessel, increased risk of thrombosis, failure to restore normal flow, and various problems due to stent under-expansion, as discussed by Elbasiony ([0004]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over de Feyter and He as applied to claim 1 above, and further in view of Da Silva et al. (US 2003/0100815, of record, hereinafter “Da Silva”).
Regarding claim 11, the combined invention of de Feyter and He discloses the claimed invention substantially as noted above.
de Feyter fails to show that the determined probability of restenosis is based on pressure measurements or flow measurements associated with the vessel.
Da Silva discloses an in-stent restenosis detection device. Da Silva teaches determining probability of restenosis based on pressure measurements or flow measurements associated with a vessel (measured blood pressure … amount of blood flow, [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified combined invention of de Feyter and He to have the determined probability of restenosis be based on pressure measurements or flow measurements associated with the vessel, as taught by Da Silva, in order to help a clinician understand whether or not it will be necessary to repeat a procedure or coronary artery bypass surgery, as suggested by Da Silva ([0006]), using conventional measurement techniques.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793